Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Pending claims 1-25 are addressed below.

Claim Objections
Claim 12 recites "the two auxiliary member forms..." which should be amended to be "the two auxiliary members form[[s]]....". 
Claim 13 recites "the two hook point" which should be amended to be "the two hook points".
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "350" and "330" have both been improperly used to label the same through hole in figures 6-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-13, 16, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites "wherein one side of the connecting member near the inner surface is configured to substantially align with the inner surface". near is relative term. 
	Claim 6 recites "wherein the groove has a slit toward the second fastener". It is not understood what is meant by "a slit toward the second fastener" as the claim language is overly vague. It is unclear whether "toward the second faster" defines a shape or direction of the slit and which portion of the slit has this feature. 
	Claim 7 recites "the protruding member is toward the first fastener". It is not understood what is meant by "toward the first fastener" as the claim language is overly vague. It is unclear whether "toward the first faster" defines a shape or direction of the protruding structure and which portion of this structure has this feature.
	Dependents of claims 6-7 are also indefinite for the same reason presented above.

Claim 16 recites "the second through hole has a second diameter substantially the same as a width of the connecting member". Since the second through hole 320 shown in figure 6 is not a round hole, it is unclear how the dimension of the second through hole can be interpreted as a "diameter". 
	Similar to the issue in claim 16, Claim 21 recites "the fourth through hole has a fourth diameter smaller or larger than the second diameter", Since the fourth through hole 340 shown in figure 6 is not a round hole, it is unclear how the dimension of the fourth through hole can be interpreted as a "diameter". 
	Claim 22 recites "The set of Claim 14, wherein the assembly tool further comprises a fifth through hole, disposed through the body; wherein the fifth through hole is beside the second through hole and integrates to the second through hole; and a spacing part, disposed between the first through hole and the fifth through hole". Since claim 14 only defines two through holes, it is unclear if the "fifth through hole" limitation implies five separate through holes and whether or not proper antecedent basis is provided for 5 through holes. Appropriate correction is required. As best understood, claim 22 should be depending upon claim 18 for proper antecedent basis and clarity of the claim scope. Dependents of claim 22 are also indefinite for the same reason presented above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko (WO2020054988A1; see also translation attached).
Re claim 1, Ko discloses an improved structure of a straw (100, fig. 5), comprising: 
a tubular body 110 having a first end (upper end), a second end (lower end) and openings (opposite openings of the straw body), and each of the openings is formed at the first end and the second end (see fig. 5), respectively; 
wherein the tubular body 110 comprises: 
a tube wall (wall of 110), which is disposed between the first end and the second end (see fig. 5); and 
a connecting member 130, 120 disposed at the tube wall 110, wherein a thickness of the connecting member is thicker than a thickness of the tube wall (shown in fig. 3); 
wherein the connecting member comprises: a first fastener (one of 120 or 130) and a second fastener (the other of 120 or 130) corresponding to the first fastener, and wherein the first fastener is coupled with the second fastener openably and closably (see figs. 3 and 5).

Re claim 2, Ko discloses a length of the connecting member 120, 130 substantially equals to a length of the tube wall 110 (see fig. 5).

Re claim 4, Ko discloses the tubular body and the connecting member are formed in one piece (see figs. 3).

Re claim 5, Ko discloses the tube wall has a first side (adjacent one of 130 or 120) and a second side (adjacent the other of 120 or 130, opposite the first side) corresponding to the first side, and wherein the first fastener (one of 120 or 130) is disposed at the first side and extends from the first end to the second end (see fig. 3); and the second fastener (the other one of 120 or 130) is disposed at the second side and extends from the first end to the second end (see fig. 3).

Re claim 6, Ko discloses the first fastener comprises a groove (at 121), and the groove is disposed at and along the first fastener 120; wherein the groove has a slit (slit at 121) toward the second fastener (see fig. 5).

Re claim 7, Ko discloses the second fastener 130 comprises a protruding member (outward curve portion of 130, fig. 3), the protruding member is disposed at and along the second fastener; wherein the protruding member is toward the first fastener (see fig. 5, 130 extend outward toward the first fastener).

Re claim 8, Ko discloses the first fastener further comprises two auxiliary members (2 opposing arms on 2 sides of slit 121, fig. 3), and each of the auxiliary members is disposed at each side of the slit along the first fastener 120; wherein each of the auxiliary members extends toward the second fastener (see figs. 3 and 5).

Re claim 14, Ko discloses a set (fig. 5) comprising a first straw 100 with the improved structure of a straw of Claim 1 and an assembly tool 210, wherein the assembly tool comprises: 
a body (of 210); 
a first through hole (large hole at 211 that receives straw body 110), disposed through the body (of 210), wherein the first through hole has a shape corresponding to an outer contour of the tubular body (110) of the first straw (see Ko, figs. 4-5); and a second through hole (small hole at 211 directly joint with the large hole), disposed through the body (of 210), wherein the second through hole is beside the first through hole and integrates to the first through hole (first large hole for 110 is integral with the second hole that receives the connecting members 120, 130; fig. 5), and wherein the second through hole has a shape corresponding to an outer contour of the connecting member 120, 130 of the first straw 100 (Ko, fig. 5).


    PNG
    media_image1.png
    633
    870
    media_image1.png
    Greyscale

Re claim 15, Ko discloses the first through hole has a first diameter substantially the same as an inside diameter of the tubular body (the claim language “substantially the same” indicates that there is a margin of error in the two defined diameter, however, since the neither applicant’s disclosure nor claim specify that specific margin of error in the diameter dimension, the diameter of the first through hole shown above is interpreted to be ‘substantially the same’ as the inner diameter of the tubular body 110).

Re claim 16, Ko discloses the second through hole (see above) has a second diameter substantially the same as a width of the connecting member 120, 130 when the first fastener is coupled with the second fastener (see figure above).

Re claim 17, Ko discloses the assembly tool further comprises a storage case (rectangular portion adjacent 211, which receives portion 225;  the current claim language does not distinguish the structure of the storage case or what the case is storing), wherein the storage case is connected to the body (of fixing ring 210).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (WO2020054988A1) in view of Fukuda (US 20190338882).
Re claim 3, Ko discloses the tube wall has an inner surface (surface with 110a) and an outer surface (surface opposite from 110a) corresponding to the inner surface (see fig. 3).
Ko does not teach the connecting member having one side of the connecting member near the inner surface is configured to substantially align with the inner surface, so that the connecting member protrudes outwardly from the outer surface.
Fukuda teaches a connecting member 11 and 12 for a tubular structure 1 (fig. 4) rolled from a sheet in similar configuration as the straw taught by Ko. Figure 4 of Fukuda shows the connecting member 11 and 12 having one side of the connecting member (inner side of 11 and 12 adjacent portion 13) near the inner surface is configured to substantially align with the inner surface (inner surface of 1; fig. 3), so that the connecting member 11, 12 protrudes outwardly from the outer surface. Although the tube 1 is not a straw, Fukuda’s teaching of the tubular structure and connecting member is reasonably pertinent to reasonably pertinent to the particular problem with which the applicant was concerned, i.e. incorporating the claimed connecting member for joining opposite edges of a sheet. A person of ordinary skill in the art would have had the technological capabilities utilize one of the known connecting member designs for joining the tube wall edges, as shown in fig. 2 of Ko and similar fig. 3 of Fukuda. No inventive effort would have been required.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the teachings of Fukuda to substitute Ko’s connecting member with Fukuda’s connecting member. The substitution of one known element (one known connecting member structure) as taught by Ko with another (an alternative connecting member structure as claimed) as taught by Fukuda would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the connecting member would have yielded predictable results, namely, providing attachment for opposite edges of the tube wall. 

Re claim 9, Ko does not teach the protruding member of the connecting member comprises a first protruding part and a second protruding part, wherein the first protruding part is disposed along the second fastener and the second protruding part is disposed on the first protruding part along the second fastener, and wherein the first protruding part substantially corresponds to the auxiliary members and the second protruding part substantially corresponds to the groove.
Fukuda teaches a connecting member 11 and 12 for a tubular structure 1 (fig. 4) rolled from a sheet in similar configuration as the straw taught by Ko. Figure 4 of Fukuda shows the connecting member 11 and 12 having the protruding member (at 11) of the connecting member comprises a first protruding part (slimmer neck portion on 11; fig. 3) and a second protruding part 11c1, 11c2, wherein the first protruding part (slimmer neck portion on 11) is disposed along the second fastener 11 and the second protruding part (11c1, 11c2 extends from the first protruding part) is disposed on the first protruding part (slimmer neck portion on 11) along the second fastener 11, and wherein the first protruding part substantially corresponds to the auxiliary members 12d1, 12d2 and the second protruding part substantially corresponds to the groove (see fig. 3). Although the tube 1 is not a straw, Fukuda’s teaching of the tubular structure and connecting member is reasonably pertinent to reasonably pertinent to the particular problem with which the applicant was concerned, i.e. incorporating the claimed connecting member for joining opposite edges of a sheet. A person of ordinary skill in the art would have had the technological capabilities utilize one of the known connecting member designs for joining the tube wall edges, as shown in fig. 2 of Ko and similar fig. 3 of Fukuda. No inventive effort would have been required.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ko to incorporate the teachings of Fukuda to substitute Ko’s connecting member with Fukuda’s connecting member for the same connecting function. The substitution of one known element (one known connecting member structure) as taught by Ko with another (an alternative connecting member structure as claimed) as taught by Fukuda would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the connecting member would have yielded predictable results, namely, providing connecting opposite edges of the tube wall for forming the tube. 

Re claim 10, Ko as modified, teaches the second protruding part 11c1, 11c2 (Fukuda, fig. 3) has an expanding part 11c1, 11c2 (11 being made of soft synthetic resin can be flexed and expand upon release), wherein a width of the expanding part is larger than a width of the first protruding part (slimmer neck portion on 11 connected to 11c1, 11c2; Fukuda).

Re claim 11, Ko as modified, teaches the width of the expanding part 11c1, 11c2 is not larger than a width of the connecting member (width of portion 12 of the connecting member; see fig. 3, Fukuda).

Re claim 12, Ko as modified, teaches the two auxiliary member (hook portions at 12 shown in Fukuda, fig. 3) forms a curved structure (curve in the groove of member 12, fig. 3) extending from the inner surface and the outer surface of the tube wall (see fig. 3, Fukuda), and a hook (hook portion of 12; Fukuda, fig. 3) is formed at an outward end of each of the two auxiliary members and a hook point (tip of the hook at 12 faces inward, toward the groove, Fukuda, fig. 3) of the hook faces the groove.

Re claim 13, Ko as modified, teaches a spacing between the two hook point (tips of the hooks shown at 12; fig. 3, Fukuda) is smaller than the width of the expanding part but not smaller than the width of the first protruding part 11c1, 11c2 (see fig. 3, Fukuda).

Claims 15-16, in the alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (WO2020054988A1).
Re claim 15, Ko does not explicitly the first through hole has a first diameter substantially the same as an inside diameter of the tubular body.
However, Ko discloses “the through-hole 211 of the fixing ring 210 corresponding to the cross-section of the straw 100 is mutually fitted to each other by penetrating the fixing ring body 210 to the straw” (see page 4 of the translation). A person of ordinary skill in the art would have had the technological capabilities utilize a known interference fit configuration between the through hole and the tubular body where the through hole diameter would be slightly smaller than the outer diameter of the straw body, as such the first through hole would have a first diameter substantially the same as an inside diameter of the tubular body, considering claimed relative dimension having the margin of error associated with claim term “substantially”. Since interference fit is a known feature, no inventive effort would have been required.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the first through hole has a first diameter substantially the same as an inside diameter of the tubular body, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, the interference fit provides a benefit of preventing the components from slipping off one another.

Re claim 16, Ko discloses the second through hole (see annotation above) has a second diameter substantially the same as a width of the connecting member 120, 130 when the first fastener is coupled with the second fastener (see annotated figure above).


Allowable Subject Matter
Claims 18-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752